Citation Nr: 1542846	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  11-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318 (West 2014).

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kurt E. Kudialis, Agent


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from April 1942 to January 1946.  He died in December 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appellant and her daughter testified at a hearing held at the RO before a Decision Review Officer and at a videoconference hearing before the undersigned Veterans Law Judge in November 2012 and June 2015, respectively.  

In August 2015, the appellant submitted additional medical evidence that is not pertinent to the claim being adjudicated.  Therefore, waiver of initial consideration by the agency of original jurisdiction is unnecessary.  38 C.F.R. § 20.1304 (2014).

The issues of whether new and material evidence has been submitted to reopen a claim for accrued benefits and entitlement to death pension benefits have been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran died in December 2008.

2.  At the time of his death, the Veteran's service-connected disabilities were bilateral hearing loss and contusion of the sacro-spinalis muscle.  These disabilities were rated as 40 percent disabling from March 9, 1984, to May 29, 2006, and 70 percent disabling from May 30, 2006.

3.  The Veteran was in receipt of a total disability evaluation based on individual unemployability from May 30, 2006.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 20.1106 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

As the law and not the facts are dispositive in this case, there is no reasonable possibility that further assistance to the appellant would substantiate her claim, and the provisions of the VCAA do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-543   (2002). 

In any event, the Board observes that a letter dated in April 2009 included a discussion of the evidence and information necessary to support a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1318. 

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, or a veteran was a former prisoner of war who was continuously rated totally disabling for not less than one year immediately preceding his death and died after September 30, 1999, then VA will pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318. 

"Entitled to receive compensation" means that at the time of death, a veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2) ; (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308  but determined that benefits were payable under 38 U.S.C. 5309 .  38 C.F.R. § 3.22. 

Claims for DIC benefits under 38 U.S.C.A. § 1318  must be adjudicated with specific regard given to decisions made during a veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008).

In the instant case, the Veteran had active duty from April 1942 to January 1946.  At the time of the Veteran's death in December 2008, the Veteran's service-connected disabilities were bilateral hearing loss and contusion of the sacro-spinalis muscle.  These disabilities were rated as 40 percent disabling from March 9, 1984, to May 29, 2006, and 70 percent disabling from May 30, 2006.  The Veteran was in receipt of a total disability evaluation based on individual unemployability from May 30, 2006.  During his lifetime, the Veteran did not have had a disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding his death.  The statutory criteria under 38 U.S.C.A. § 1318 have not been met.

In a June 2010 statement, the agent argued that the Veteran was rated for the wrong ear as to his hearing loss and that he should have been rated as 100 percent disabled for his hearing loss for at least 10 years prior to the date of his death.  That said, neither the Veteran during his lifetime, nor the Appellant or her agent has specifically pled CUE in any previous rating actions.  Neither the June 2010 statement nor the appellant's assertion that the wrong ear was rated for hearing loss is a claim of CUE.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE). 

Although the Board is sympathetic to the appellant's claim, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board emphasizes, however, that the denial of this claim does not in any way diminish the Veteran's distinguished service.  As the preponderance of the evidence is against the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, the benefit of the doubt doctrine does not apply, and her claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The Veteran started receiving Social Security disability benefits in 1977.  The AOJ should attempt to obtain any records from the Social Security Administration pertaining to the Veteran's claim for Social Security disability benefits.

Although the appellant submitted some treatment records from Sparrow Hospital, the records do not appear to be complete since there are no records dated on the date of the Veteran's death.  The AOJ should obtain any additional records from Sparrow Hospital.

The VA medical opinions addressed whether the in-service heart irregularity was related to the fatal heart disease but did not adequately address whether the in-service heart irregularity caused or aggravated the fatal heart disease.  Therefore, another VA medical opinion is necessary.  Moreover, the appellant's daughter testified that his in-service heart irregularity led to the development of diabetes mellitus.  June 2015 Board hearing transcript, page 9.  A VA medical opinion addressing whether the in-service heart irregularity caused or aggravated diabetes mellitus and, if so, whether diabetes mellitus is related to the cause of the Veteran's death is required.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all treatment for the Veteran's diabetes mellitus, heart disease, urinary tract infection, dysphagia, and pneumonia, and obtain any identified records.  Attempt to obtain all records from Sparrow Hospital.  

2.  Attempt to obtain any records from the Social Security Administration regarding the Veteran's claim for Social Security disability benefits.

3.  Thereafter, the AOJ must forward the Veteran's claims file to a VA medical professional for a medical opinion on the cause of the Veteran's death.  The claims folder must be made available to that medical professional.  
 
The medical professional must opine whether there is a 50 percent or better probability that the in-service heart irregularity caused or aggravated his acute myocardial infarction or congestive heart failure.  

The medical professional must opine on there is a 50 percent or better probability that the in-service heart irregularity caused; contributed substantially or materially to his death; combined to cause his death; aided or lent assistance to the production of his death; OR rendered the Veteran materially less capable of resisting the effects of the fatal acute myocardial infarction, congestive heart failure, urinary tract infection, dysphagia, and aspiration pneumonia.

The medical professional must opine on whether the Veteran's in-service heart irregularity caused or aggravated diabetes mellitus.

If the medical professional finds that the Veteran's in-service heart irregularity caused or aggravated diabetes mellitus, the medical professional must opine on there is a 50 percent or better probability that the Veteran's diabetes mellitus caused; contributed substantially or materially to his death; combined to cause his death; aided or lent assistance to the production of his death; OR rendered the Veteran materially less capable of resisting the effects of the fatal acute myocardial infarction, congestive heart failure, urinary tract infection, dysphagia, and aspiration pneumonia.

A complete rationale for any opinion offered must be provided.

4.  Thereafter, the AOJ must readjudicate the issue on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to her agent, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


